STEINFELD, Chief Justice.
Clyde Hale, a former coal miner, who since November 23, 1970, undisputedly has been afflicted with silicosis, applied for benefits under the Workmen’s Compensation Act. His claim was disallowed by the board because he failed to prove exposure “ * * * to the hazards of the disease in his employment within this state for at least two (2) years immediately next before his disability * * a requirement of KRS 342.316(4). The circuit court reversed and remanded to the board with directions to find for the claimant. The Special Fund has appealed. We reverse.
The application for benefits shows mining employment as follows:
“Stephens Elkhorn Fuel, Mantón, Ky. 1952 to 1962 Cutting Machine
Carry Back Coal Co., Risner, Ky. 1969 nine months Repair Man
Island Creek Coal Co., Printer, Ky. Feb. 1970 to Nov. 1970 Roof Bolter.”
His former employer, Island Creek Coal Co. filed “Employer’s First Report of Injury,” which shows that Hale worked for it for seven months. Other than medical testimony the only proof introduced was the tesimony of Hale. The questions and answers with respect to his period of work were the following:
“Q6 Now, Clyde, what was the last day you worked in the coal mines ?
A The 1st of October was the last that I worked.
07 In 1970?
A Yes.
Q8 Was that for Island Creek Coal Company ?
A Yes.
⅜ ⅜ ⅜ ⅜ ⅜ He
Q10 How long did you work for the Island Creek Coal Company?
A I begin work there in February.
Qll February when?
A February, 1970.
*502Q12 And you worked until October of 1970?
A Yes.
Q13 Now, have you worked for other coal companies before that?
A Yes, I worked practically all my life —I worked about 21 years in the mines altogether.
Q14 In coal mines in Eastern Kentucky ?
A Yes, sir.”
The record does not show the exposure required by KRS 342.316(4) for an award of benefits as we have construed that statute in Inland Steel Company v. Terry, Ky., 464 S.W.2d 284 (1971). Young v. Jones, Ky., 481 S.W.2d 268 (1972).
The judgment is reversed with directions to sustain the decision of the board.
All concur.